RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1312-16T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

L.D.,

        Defendant-Appellant,

and

M.A.,

     Defendant.
_______________________________

IN THE MATTER OF S.A., Minor.
_______________________________

              Argued June 4, 2018 – Decided June 20, 2018

              Before Judges Ostrer and Firko.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Cumberland
              County, Docket No. FN-06-0092-16.

              Clara S. Licata, Designated Counsel, argued
              the cause for appellant (Joseph E. Krakora,
              Public Defender, attorney; Clara S. Licata,
              on the briefs).
            Jennifer Krabill, Deputy Attorney General,
            argued the cause for respondent (Gurbir S.
            Grewal, Attorney General, attorney; Melissa
            Dutton Schaffer, Assistant Attorney General,
            of counsel; Jennifer Krabill, on the brief).

            Melissa R. Vance, Assistant Deputy Public
            Defender, argued the cause for minor (Joseph
            E. Krakora, Public Defender, Law Guardian,
            attorney; Melissa R. Vance, on the brief).

PER CURIAM

       Defendant L.D. ("mother") appeals from an August 2, 2016

Family Part order, finding that she abused her son S.A.,1 by

exposing him to substantial risk of harm and imminent danger by

inflicting excessive corporal punishment by whipping him with an

extension cord, leaving bruises on his body.             The fact-finding

order was perfected for appeal by an October 25, 2016 order

terminating the litigation.        We affirm.

                                     I.

       We derive the salient facts from the record developed at the

fact-finding hearing.    Defendant L.D. is the biological mother of

S.A., born in February 2006. The child has not seen his biological

father, M.A., since he was four years old. Defendant's history

with   plaintiff   Division   of    Child   Protection    and   Permanency

("Division"), relative to this appeal, began on December 8, 2015,


1
  We use initials to protect the identity of those involved and to
preserve the confidentiality of these proceedings.       R. 1:38-
3(d)(12).

                                     2                             A-1312-16T2
following a referral for physical abuse after S.A. complained of

pain after being beaten with an extension cord by his mother.

Following   interrogation   by   the   police,   a   detective   from   the

Cumberland County Prosecutor's Office interviewed the child and

mother in the presence of a Division caseworker at the Bridgeton

police station.   S.A. told the police that he recently attended a

party at the home of a relative and his older female cousin pushed

him into a fence, making a hole in his jacket.           He did not want

to fight back because she was a girl.      When L.D. saw the hole, she

cursed at him and pushed him out of the relative's house.          During

the ride home, L.D. told S.A. that he was going to get a beating

when he got home.

     After arriving home, L.D. directed S.A. to find a belt and

when he could not, she grabbed a black extension cord and hit him

with it while he leaned across a baby table in the living room.

S.D. told the detective that L.D. wanted to know why he did not

fight back when his cousin pushed him.           According to S.A., she

made him remove his pants.       Following the beating, L.D. forced

S.A. to do push-ups and "planks" as further punishment.

     L.D. told the investigators initially that she beat S.D. with

a belt five or six times with his pants on.           This admission was

witnessed by the caseworker.     L.D. stated that she could not "hit



                                   3                              A-1312-16T2
him anymore" because she was pregnant and suffered from back

spasms.    She denied forcing him to do push-ups and planks.

       L.D. corroborated S.A.'s statement that she directed him to

find a belt.    The detective confronted L.D. with a photograph of

an extension cord S.A. selected out of a photo "lineup."                  After

several hours of questioning, L.D. recanted her story and admitted

to   hitting   S.A.   with   an    extension      cord    after   viewing    the

photograph.    She later claimed that she was coerced into doing so

because of duress.       L.D. described S.A. as having behavioral

issues, and that he was classified as "other health impaired."

She claimed S.A. was untruthful.          Essentially, L.D. believed she

was justified in her actions based on his behavior.               S.A. showed

the caseworker marks on his arms, upper thigh, and a bruise behind

his knee, which caused him great pain.

       Following her interview, L.D. was advised that she was going

to be arrested.   She started to hyperventilate and was transported

to an emergency room for evaluation.           The Division removed S.A.

from   defendant's    care   and   placed   him    with   a   foster   family. 2

Following a hearing on December 10, 2015, Judge Harold U. Johnson,

Jr. upheld the Division's emergent removal of S.A., which L.D.


2
  A Dodd removal is an emergent removal of a minor without a court
order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd
Act. N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17,
26 n.11 (2011).

                                      4                                 A-1312-16T2
consented to.        On the return date held on December 21, 2015, the

judge ordered S.A. to remain in foster care.              L.D. was allowed

supervised parenting time and ordered to undergo a psychological

evaluation.      S.A. lived with his foster family until the end of

January 2016, at which time he was returned to L.D.                    At the

compliance hearing held on February 18, 2016, L.D. was ordered to

participate in family therapy with S.A. and to commence trauma

focused therapy for him.

       At the August 2, 2016 fact-finding hearing, the Division

introduced its investigation summary (with hearsay redacted), and

police photographs.          L.D. testified in her defense.          No other

witnesses testified.

       In an oral decision, Judge Johnson determined the Division

proved "by a clear preponderance of the evidence" that mother

"unreasonably inflict[ed] a substantial risk of harm on this

child," had used excessive corporal punishment by hitting him with

a   [cord],    and    that   her   "behavior   was   intentional."       After

acknowledging S.A. was misbehaving in his new school and suffering

from    Attention      Deficit     Hyperactivity     Disorder,   the     judge

concluded:

              [I] do find that [defendant], on the day in
              question, did strike this child a number of
              times with a[n] extension cord. To the extent
              that [defendant's] testimony differs from what
              the [c]ourt has found, all findings to this

                                       5                               A-1312-16T2
          point by a clear preponderance of the
          evidence, I find her testimony to not be
          believable based on my observations of her
          body   language,   facial   expressions,   and
          demeanor . . . and I find in this particular
          case, [defendant] did unreasonably inflict a
          substantial risk of harm on this child by
          inflicting   .   .    .   excessive   corporal
          punishment, in violation of N.J.S.A. 9:6-
          8.2(1)(c)(4).

     The judge also found the child's statements were corroborated

by the documentary evidence, which he found credible.

     After reviewing the photographs, Judge Johnson gave L.D. the

"benefit of the doubt" regarding the marks on S.A.'s face.        The

judge described in explicit detail what was depicted in the

photographs and found them probative to explain "a doubled-up cord

striking [S.A] at that time."       Equally important, the judge

differentiated the bruises in the photographs, some showing "a

deeper black and/or blue bruise and a fresher, red linear bruise"

and another showing "a repetitive type picture".           The judge

disregarded "more pictures of that older bruise," and duplicative

photographs as cumulative.

     On appeal, defendant does not dispute that she hit S.A., but

that she used a belt and not an extension cord.   Notwithstanding,

defendant contends that her conduct does not rise to the level of

excessive corporal punishment, and that S.A. was not exposed to




                                6                            A-1312-16T2
imminent danger or substantial risk of harm.          The Division and Law

Guardian urge us to affirm the court's order.

                                    II.

      Our task as an appellate court is to determine whether the

decision of the family court is supported by substantial credible

evidence in the record and is consistent with applicable law.

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citation omitted).

We   owe   particular   deference   to    "the    family   courts'   special

jurisdiction and expertise . . . ."              Id. at 413.    Unless the

judge's factual findings are "so wide of the mark that a mistake

must have been made[,]" they should not be disturbed, even if we

would not have made the same decision had we heard the case in the

first instance.    N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 279 (2007) (quoting C.B. Snyder Realty, Inc. v. BMW of

N. Am., Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).              "It is

not our place to second-guess or substitute our judgment for that

of the family court, provided that the record contains substantial

and credible evidence to support" the judge's decision.          N.J. Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012)

(citation omitted).




                                     7                               A-1312-16T2
                                       A.

    Through the admission of "competent, material[,] and relevant

evidence," the Division must prove by a preponderance of the

evidence that the child was "abused or neglected."                      N.J.S.A. 9:6-

8.46(b).     In   pertinent    part,     Title       9    defines      an    "abused   or

neglected child" as a child under eighteen years of age:

            whose physical, mental, or emotional condition
            has been impaired or is in imminent danger of
            becoming impaired as the result of the failure
            of his parent . . . to exercise a minimum
            degree of care . . . by unreasonably
            inflicting or allowing to be inflicted harm,
            or substantial risk thereof, including the
            infliction of excessive corporal punishment.

            [N.J.S.A. 9:6-8.21(c)(4)(b).]

     "Excessive corporal punishment" entails physical punishment

that results in "bruises, scars, lacerations, fractures, or any

other   medical   ailment     suffered      as   a       result   of    [a    parent's]

actions."   N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J.

17, 36 (2011); see also Dep't of Children & Families, Div. of

Youth & Family Servs. v. K.A., 413 N.J. Super. 504, 510-11 (App.

Div. 2010) (citing N.J.A.C. 10:129-2.2, listing examples of abuse

or neglect including "[c]uts, bruises, abrasions, [or] welts").

Judge Johnson concluded that "when you're hitting a child with a

belt, I find that the physical, mental, and emotional condition

was in imminent danger of becoming impaired . . . and I find that


                                       8                                        A-1312-16T2
in   this   particular      case,   [L.D.]   did   unreasonably   inflict     a

substantial risk of harm on this child . . . ."

      Applying these standards, we affirm the trial court's finding

of excessive corporal punishment.            Although the judge found that

S.A. did not require medical treatment and he was not "permanently

injured," a court "need not wait to act until a child is actually

irreparably impaired."         N.J. Dep't of Children & Families, Div.

of Youth & Families Servs. v. A.L., 213 N.J. 1, 23 (2013) (quoting

In re Guardianship of D.M.H., 161 N.J. 365, 383 (1999)).             "In the

absence of actual harm, a finding of abuse and neglect can be

based on proof of imminent danger and substantial risk of harm."

Ibid.; see N.J.S.A. 9:6-8.21(c)(4)(b).             The language in N.J.S.A.

9:6-8.21(c)(4) concerning failure "to exercise a minimum degree

of care" has been interpreted by our Supreme Court as referring

to   "conduct   that   is    grossly   or    wantonly   negligent,   but   not

necessarily intentional" and "reckless disregard for the safety

of others."     Dep't of Children & Families, N.J. Div. of Youth &

Family Servs. v. T.B., 207 N.J. 294, 305, 306 (2011).

      Although it is clear that the phrase the lack of "minimum

degree of care" implies more than simple negligence, it can apply

to situations ranging from "slight inadvertence to a malicious

purpose to inflict injury.          Where an ordinary reasonable person

would understand that a situation poses dangerous risks and acts

                                       9                              A-1312-16T2
without regard for the potentially serious consequences, the law

holds him or her responsible for the injuries" caused.           G.S. v.

Dep't of Human Servs., 157 N.J. 161, 179 (1999) (citing McLaughlin

v. Rova Farms, Inc., 56 N.J. 288, 305 (1970)).

     Conduct is considered willful or wanton if done with the

knowledge that injury is likely to, or probably will, result.

McLaughlin, 56 N.J. at 305.          Because risks that are recklessly

incurred are not considered unforeseen perils or accidents in the

eyes of the law, actions taken with reckless disregard for the

consequences also may be wanton or willful.        Ibid.; see also Egan

v. Erie R.R. Co., 29 N.J. 243, 254-55 (1959).        So long as the act

or omission that causes injury is done intentionally, whether the

actor actually recognizes the highly dangerous character of his

or her conduct, is irrelevant.            G.S., 157 N.J. 161 at 178;

McLaughlin, 56 N.J. at 305.          Knowledge will be imputed to the

actor.

     We reject L.D.'s argument that Judge Johnson's decision is

inconsistent insofar as he found S.A. was not             "impaired" or

"harmed",   yet   L.D.   inflicted    "excessive   corporal   punishment"

exposing him to "substantial harm."       The record reflects that L.D.

was under considerable stress because of her advanced pregnancy,

moving in with her mother, that she pushed S.A. after the party,



                                     10                           A-1312-16T2
and threatened to beat him on the ride home, which she ultimately

carried through with.       She struck his bare buttocks at least four

times with an extension cord, leaving visible marks.              The judge

found L.D.'s "behavior was intentional."          Based upon the totality

of the circumstances, the judge found substantial risk of harm to

S.A. L.D. did not present any evidence at the hearing to exonerate

her actions.      See G.S., 157 N.J. at 177 (recognizing "Title 9's

primary concern is the protection of children, not the culpability

of parental conduct").

                                     B.

     We next address L.D.'s claim that the detective's interviews

contained in the Division's investigation summary constituted

inadmissible   hearsay.       The   applicable    statute,   N.J.S.A.    9:6-

8.46(4), authorizes admission of S.A.'s statements here because

they were made to, and witnessed by, Division workers.

     "[P]revious statements made by the child relating to any

allegations of abuse or neglect shall be admissible in evidence;

provided, however, that no such statement, if uncorroborated,

shall be sufficient to make a fact finding of abuse or neglect."

Ibid.   L.D.'s own statements to authorities admitting to whipping

S.A. corroborate the child's account of the events.             As such, we

disagree   with    L.D.'s    contention    that    S.A's     statement    was



                                     11                             A-1312-16T2
uncorroborated.    N.J. Div. of Child Protec. and Permanency v.

J.A., 436 N.J. Super. 61, 67 (App. Div. 2014).

     L.D.   testified   to   rebut    the   report.   The     judge   made

credibility determinations based on her testimony.       We cannot say,

as L.D. contends, that the court's findings lacked support in the

record.

                                     C.

     Turning to the last argument raised by L.D. for the first

time on appeal, we do not find that she was denied due process

during her interview with the police which led to her admission

regarding her use of an extension cord.         L.D. concedes that the

caseworker conducted her own interviews following questioning by

the detective thereby curing any hearsay concerns.          L.D.'s trial

counsel did not object to the investigation summary being moved

into evidence after extensive redactions were made.           A court may

consider factual   statements in the report that were made to

Division staff personnel, if the statements were made based upon

first-hand knowledge and made in the usual course of their duties.

N.J. Div. of Child Prot. and Permanency v. N.T., 445 N.J. Super.

478, 487 (App. Div. 2016);    see also N.J.R.E. 803(c)(6); N.J.S.A.

9:6-8.46(a)(3); R. 5:12-4(d).        Such is the case here.    We find no

plain error.



                                 12                               A-1312-16T2
    L.D.'s remaining due process arguments lack sufficient merit

to warrant further discussion.    R. 2:11-3(e)(1)(E).

    Affirmed.




                                 13                      A-1312-16T2